DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 03/09/2021.  Claims 1-21 remain pending in the application. Claims 1, 10, and 19 are independent.

Claim Objections
Applicant's amendment to claims corrects previous objection; therefore, the previous objection is withdrawn.  Applicant's amendment to claims also raises the following new objections.
Claims 6, 9, 15, and 18 are objected to because of the following informalities:  
in Claims 6 and Claim 15, lines 9-10 and 12, "the single interface element" appears to be "the single conversion interface element";
in Claims 9 and 18, lines 3-4, "each interface element" appears to be "the each interface element".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejections; therefore, previous rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Colby et al. (US 2016/0171734 Al, filed on 12/16/2014), hereinafter Colby in view of Mah et al. (US 6,982,708 B1, issued on 01/03/2006), hereinafter Mah and Shartzer et al. (US 2014/0067855A1, filed on 01/04/2012), hereinafter Shartzer.

Independent Claims 1, 10, and 19
Colby discloses a method comprising: importing, by a reporting system, a plurality of user interfaces of a content provider, the plurality of imported user interfaces comprising user interfaces that are shown to users of the content provider (Colby, Figure 8; paragraphs [0013], [0018]-[0020] and [0038]: application user interfaces are allow to be retrieved/imported from database 830 and accessed, by a developer of the 
causing display, to an operator of the content provider, of a first user interface of the plurality of imported user interfaces that are shown to users of the content provider, the first user interface comprising one or more interface elements, each interface element representing a piece of  (Colby, Figure 2; paragraph [0021]: a user interface 210 of an application is displayed during run-time, which including user interface elements 210-215 in Figure 2) (Colby, Figure 9; paragraph [0028]: when a user launches the application, the user "lands" on screen 901; screen 901 including user interface elements 911 and 912 which represent a content screen 902, 903, or 904 from the developer/content provider for viewing and either a content screen 902, 903, or 904 which is interested to a user can be a last user interface of a navigation path); 
receiving, from the operator via a network (Colby, paragraph [0017]: “… via network … provide a user interface … allows a user to interact …”), a selection of a first interface element of the one or more interface elements, the first interface element representing a first piece of  (Colby, 901 in Figure 9; paragraph [0028]: from screen 901, a user can interact with user interface elements 911 
in response to receiving the selection of the first interface element on the first user interface, performing es (Colby, 901 and 902 in Figure 9; paragraph [0028]: once the user select the user interface element 911 to reach screen 902, in analytics mode, the system can show data responsive to given the users who have reached screen 902 from screen 901, how many have then advanced to screen 903 or proceeded to screen 904), the performing comprising:
based on accessed data corresponding to the first interface element, determining a conversion result indicating a measure of one or more users advancing in the navigation path to view the first piece of  (Colby, paragraph [0018]: analytics data includes any user actions with respect to user interface elements in an application such as clicking a button/link or touchscreen gestures that is reported to analytics database) (Colby, paragraph [0023]: analytics data can be accessed in analytics mode after request by a developer or an administrator) (Colby, Figure 9; paragraph [0028]: once the user select the user interface element 911 to reach screen 902, in analytics mode, the system can show data responsive to given the users who have reached screen 902 from screen 901, 
generating, using a hardware processor (Colby, 805 in Figure 8: processor), a graphical representation of the conversion result (Colby, Figure 6A; paragraph [0026]: relative percentages of usage are generated for respective elements 610, 612, 614 corresponding to the user interface elements 210, 212, 214 in Figure 2 respectively) (Colby, Figure 9; paragraph [0028]: the graphical representation may indicate a path or flow traversed by a user with respect to the user interface elements within user interface 201 in Figure 2); and 
causing display of the graphical representation of the conversion result  (Colby, Figures 4 and 6A-6C; paragraphs [0025]-[0026]: displaying a graphical representation of analytics data, i.e., a visual cue, for each of the user interface elements indicating a quantitative measure of user interactions with respect to the corresponding user interface element), the graphical representation of the conversion result being appended with an additional graphical representation component for each additional selection of an interface element in the navigation path to view the first piece of  usage that continued along the navigation path through the set of user interfaces associated with the first piece of  (Colby, Figure 9; paragraph [0028]: after the user select the user interface element 913 from screen 902,  the analytics overlay could represent data such as "given the people who have navigated from screen 901 → screen 902 → screen 903, how many have proceeded to view the content screen 904" using "funnels" representing the paths that users take over time; i.e., results are keep appending as paths advanced over time) (Colby, Figure 6A; paragraph [0026]: relative percentages of usage are generated for respective elements 610, 612, 614 corresponding to the user interface elements 210, 212, 214 in Figure 2 or the user interface elements 911-917 in Figure 9 respectively).
Colby further discloses a system comprising: one or more hardware processors (Colby, 805 in Figure 8: processor); and 
a memory (Colby, 806 in Figure 8: memory) storing instructions (Colby, paragraph [0036]: programming instructions), that when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations (Colby, paragraph [0036]: “the memory 806 … storing program instructions for execution on the processor 805 … perform … operations … described herein”) as described above.
Colby further discloses a machine-storage medium (exclude signal medium – see paragraph [0053] of the current invention) (Colby, paragraph [0036]: non-transitory short or long term storage media) storing instructions (Colby, paragraph [0036]: programming instructions) that when executed by one or more hardware processors of a machine, cause the machine to perform operations (Colby, paragraph [0036]: “… non-transitory … storage … media … storing program instructions for execution on the processor 805 … perform … operations … described herein”) described above.
The subject-matter of Claim 1 therefore differs from Colby’s method and system in that in response to receiving the selection of the first interface element on the first user interface, instead of performing a conversion analytics process only for the first interface element,  Colby disclose to perform conversion analytics processes automatically for all “hot spot” interface elements specified by developer in advance in a particular user interface (Colby, paragraphs [0022] and [0018]: not all user interface elements in a particular user interface will generate a trackable event for analytics; “hot spot” is used to refer to any user interface element that triggers a trackable event; trackable events may be specified by the developer of the subject application) (Colby, Figure 3; paragraph [0023]: in the analytics mode, analytics data is being requested or “fetched” for the relevant “hot spots’ in response to user interaction with user interface 201).  Also, Colby fails to explicitly disclose wherein (2) content is video streaming content; (3) a last user interface of the navigation path providing access to view the first piece of video streaming content from the content provider; (4) a percentage of usage comprising a percentage of the one or more users.
Mah teaches a system and a method to analyze and evaluate clickstream data (Mah, ABSTRACT), wherein (1) in response to receiving the selection of the first interface element on the first user interface, performing a conversion analytics process only for the first interface element (Mah, Col. 7, lines 10-13: displaying a data pertaining a percentage of the one or more users (Mah, Col. 7, lines 57-66: different exemplary value types/measures include the number of times a sub-path was navigated (referred to as sub-path views or absolute frequency of a sub-path), the number of unique users that navigated the sub-path, the total time spent on a sub-path, retention/drop-off percentage with respect to the number of sub-path views (relative to the frequency of the root node or the parent nodes), or retention/drop-off percentage with respect to the number of users who have navigated the sub-path (relative to the frequency of the root node or the parent nodes)).
Colby and Mah are analogous art because they are from the same field of endeavor, a system and a method to analyze and evaluate clickstream data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Mah to Colby, wherein (1) in response to receiving the selection of the first interface element on the first user interface performing a conversion analytics process only for the first interface element; (2) a percentage of usage comprising a percentage of the one or more users.  Motivation for doing so would simplify analytics processes and improve efficiency by exploring only on a smaller set of sub-paths rather than exposing all clickpaths at one time and also prevent to analyze on non-interesting set of sub-paths (Mah, Col. 7, lines 20-26).

Colby in view of Mah fails to explicitly disclose wherein (2) content is video streaming content; (3) a last user interface of the navigation path providing access to view the first piece of video streaming content from the content provider.
Shartzer teaches a system and a method relating to reporting usage data (Shartzer, paragraph [0002]), wherein (2) content is video streaming content (Shartzer, paragraphs [0080] and [0082]: a listing of available VOD offering are provided for user to review/watch; paragraph [0117]: a report can be generated for a television show which is being delivered in a streaming video or on-demand modality);
(3) a last user interface of the navigation path providing access to view/purchase the first piece of video streaming content from the content provider (Shartzer, Figure 8; paragraphs [0077]-[0084]: A "session" is a collection of actions by a user that make a particular interaction between the user and the device, wherein the session may include all the action a user took to watch a particular piece of media; inquiry stage initiates the session by a search on a particular topic, a request for listing of VOD offerings, a request for an EPG, or a request for listing of previously recorded programs; in response to the inquiry stage, results stage are provided for the user to review; details stage involves the user being provided with and reviewing additional information about selection stage involves the choice of content by the user to watch, including a currently playing program, a VOD offering, downloadable content, a program previously recorded; confirmation stage involves the actually acquisition of the content including purchasing, tuning to the channel, downloading; the use of sessions allows for the tracking of not just content selection but the path pursued to arrive at the content selection) (Shartzer, Figure 10, paragraphs [0037]-[0059] and [0113]: collect data regarding the usage habits of a user to provide meaningful information including tracking whether a user purchases a media selection from a specific source (click-through), tracking if a user went to a particular source to look at a media selection that was selected, but was not purchased, whether advertisements pushed into the media asset are selected).
Colby in view of Mah and Shartzer are analogous art because they are from the same field of endeavor, a system and a method for generating analytics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Shartzer to Colby in view of Mah, wherein content is video streaming content, and a last user interface of the navigation path providing access to view the first piece of video streaming content from the content provider.  Motivation for doing so would expand the analytics interface capability in Colby for viewing different/various types of contents, e.g., video streaming contents, and also tracking media consumption regarding how the selected content was arrived at (Shartzer, paragraph [0002]-[0003] and [0006]).

Claims 2, 11, and 20
Colby in view of Mah and Shartzer discloses all the elements as stated in Claims 1, 10, and 19 respectively and further discloses wherein the causing the display of the conversion result comprises causing display of a funnel diagram on the first user interface, the funnel diagram being appended with the additional graphical representation component with each successive selection of the additional interface element of each successive user interface in the navigation path (Colby, paragraph [0028]: "funnels" representing the paths that users take over time can be used as a visual cue) (Mah, Figure 1; Col. 4, lines 21-45: a funnel report includes a funnel report includes data indicating the percentage of hits on a home page that are followed by hits to another web page) (Mah, Col. 7, lines 11-13: dynamically displaying additional data pertaining to a funnel analysis involving the selected nodes).

Claims 3 and 12
Colby in view of Mah and Shartzer discloses all the elements as stated in Claims 1 and 10 respectively and further discloses detecting that the first user interface contains only a single conversion interface element, wherein the generating is automatically performed in response to the detecting that the first user interface contains only the single conversion interface element (Colby, Figures 3-4; paragraphs [0023]-[0025]: when the user interface entering into the analytics mode as requested by a developer or an administrator, the analytics data are fetched and the conversion result are generated and displayed automatically next to each area, i.e., 

Claims 4 and 13
Colby in view of Mah and Shartzer discloses all the elements as stated in Claims 1 and 10 respectively and further discloses receiving, via the network, an analysis parameter from a device of the operator that customizes the conversion analytics process (Colby, paragraph [002]: “an analytics dashboard typically … allowing the analyst, e.g., a developer or administrator, to select a data range based on time, application version, and the like).

Claims 5 and 14
Colby in view of Mah and Shartzer discloses all the elements as stated in Claims 1 and 10 respectively and further discloses in response to receiving the selection of the first interface element on the first user interface, causing display of a second user interface of the plurality of imported user interfaces, the second user interface being a next user interface in the navigation path to view the first piece of video streaming content corresponding to the first interface element (Colby, Figure 9; paragraph [0028]: 901 is the first user interface, 902 or 903 is the second user interface) (Colby, paragraph [0028]: from screen 901, the user can interact with user interface element 911 or 912 to navigate respectively to screen 902 or screen 903 and further all the action a user took to watch a particular piece of media; inquiry stage initiates the session by a search on a particular topic, a request for listing of VOD offerings, a request for an EPG, or a request for listing of previously recorded programs; in response to the inquiry stage, results stage are provided for the user to review; details stage involves the user being provided with and reviewing additional information about the provided results, wherein the additional information can be plot summaries, cast and crew listings, ratings, trailers, video clips, and special promotional listings and offers, etc.; selection stage involves the choice of content by the user to watch, including a currently playing program, a VOD offering, downloadable content, a program previously recorded; confirmation stage involves the actually acquisition of the content including purchasing, tuning to the channel, downloading; the use of sessions allows for the tracking of not just content selection but the path pursued to arrive at the content selection); 
receiving a selection of a second interface element on the second user interface (Colby, Figure 9; paragraph [0028]: once a user reaches screen 902, he has option of going to screen 903 when selecting user interface element 913 or advancing directly to screen 904 when selecting user interface element 914); 
in response to receiving the selection of the interface element on the second user interface, automatically accessing, from the data store (Colby, 104 in Figure 1: analytics database) (Colby, 830 in Figure 8: multi-tenant database) (Colby, paragraphs [0016] data corresponding to the second interface element on the second user interface (Colby, Figure 9; paragraph [0028]: accessing data from the database with a query regarding to “given the users who have reached screen 902 from screen 901, how many have then gone to screen 903 or moved to screen 904”); 
in response to automatically accessing the data corresponding to the second interface element in the second user interface, generating a further conversion result based on the accessed data corresponding to the second interface element on the second user interface (Colby, Figure 9; paragraph [0028]: generating a further conversion result, e.g., how many have gone to screen 903 when selecting user interface element 913 or moved directly to screen 904 when selecting user interface element 914 for those users who have reached screen 902 from screen 901);
the further conversion result indicating a further measure of the one or more users advancing in the navigation path through the set of user interfaces to view the first piece of video streaming content corresponding to the first interface element (Colby, Figure 9; paragraph [0028]: after the user select the user interface element 913 from screen 902,  the analytics overlay could represent data such as "given the people who have navigated from screen 901 → screen 902 → screen 903, how many have proceeded to view the content screen 904"; also, the numbers shown on the analytics overlay would be different for the same screen, depending on how the user reached that screen) (Shartzer, Figure 10, paragraphs [0037]-[0059] and [0113]: collect data regarding the usage habits of a user to provide meaningful information including tracking whether a user purchases a media selection from a specific source (click-through), tracking if a user went to a particular source to look at a media selection that was selected, but was not purchased, whether advertisements pushed into the media asset are selected); and 
causing display of the conversion result and the further conversion result on the second user interface, the causing display of the conversion result and the further conversion result comprising appending the additional graphical representation component representing the further conversion result to the graphical representation of the conversion result (Colby, Figure 9; paragraph [0028]: the system can then show data responsive to a query, such as "given the users who have reached screen 902 from screen 901, how many have then gone to screen 903 or moved directly to screen 904"; “funnels” representing the paths that users take over time may also be used as a visual cue) (Mah, Figure 1; Col. 7, lines 11-13: dynamically displaying additional data pertaining to a funnel analysis involving the selected nodes).

Claims 6 and 15
Colby in view of Mah and Shartzer discloses all the elements as stated in Claims 1 and 10 respectively and further discloses in response to receiving the selection of the first interface element on the first user interface, causing display of a second user interface of the plurality of imported user interfaces, the second user interface being a next user interface in the navigation path to view the first piece of video streaming content corresponding to the first interface element (Colby, Figure 9: 902 is the first user interface, 903 or 904 is the second user interface) (Colby, Figure 9; paragraph [0028]: from screen 902, a user has the option of going directly to view the all the action a user took to watch a particular piece of media; inquiry stage initiates the session by a search on a particular topic, a request for listing of VOD offerings, a request for an EPG, or a request for listing of previously recorded programs; in response to the inquiry stage, results stage are provided for the user to review; details stage involves the user being provided with and reviewing additional information about the provided results, wherein the additional information can be plot summaries, cast and crew listings, ratings, trailers, video clips, and special promotional listings and offers, etc.; selection stage involves the choice of content by the user to watch, including a currently playing program, a VOD offering, downloadable content, a program previously recorded; confirmation stage involves the actually acquisition of the content including purchasing, tuning to the channel, downloading; the use of sessions allows for the tracking of not just content selection but the path pursued to arrive at the content selection); 
detecting that the second user interface only contains a single conversion interface element (Colby, 904 in Figure 9; paragraph [0028]: screen 904 only contains a single user interface element 917) 
in response to the detecting that the second user interface only contains the single conversion interface element: automatically accessing, from the data store (Colby, 104 in Figure 1: analytics database) (Colby, 830 in Figure 8: multi-tenant database) (Colby, paragraphs [0016] and [0031]: analytics data 105 in Figure 1 is stored data corresponding to the single interface element on the second user interface (Colby, Figure 3; paragraph [0023]: in analytics mode, the analytics data associated with each element/hot spot in the user interface are automatically fetched from the database) (Colby, Figure 9; paragraph [0028]: on screen 904, accessing data from the database by automatically sending a query regarding to "given the people who have navigated from screen 902 → screen 904, how many have gone to view the content screen 903"); and
automatically generating a further conversion result based on the accessed data corresponding to the single interface element on the second user interface (Colby, Figures 3-4; paragraphs [0023]-[0025]: in analytics mode, the measured data related to each element/hot spot in the user interface are automatically generated based on analytics data fetched from database) (Colby, Figure 9; paragraph [0028]: generating a further conversion result, e.g., how many have gone to view the content screen 903 when selecting user interface element 914 for those users who have navigated from screen 902 → screen 904), the further conversion result indicating a further measure of the one or more users advancing in the navigation path through the set of user interfaces to view the first piece of video streaming content corresponding to the first interface element (Colby, Figure 9; paragraph [0028]: after the user select the user interface element 914 from screen 902,  the analytics overlay could represent data such as "given the people who have navigated from screen 902 → screen 904, how many have proceeded to view the content screen 903"; also, the numbers shown on the analytics overlay would be different for the same screen, depending on how the user reached that screen) (Shartzer, Figure 10, paragraphs [0037]-[0059] and [0113]: collect tracking whether a user purchases a media selection from a specific source (click-through), tracking if a user went to a particular source to look at a media selection that was selected, but was not purchased, whether advertisements pushed into the media asset are selected); and 
causing display of the conversion result and the further conversion result on the second user interface, the causing display of the conversion result and the further conversion result comprising appending the additional graphical representation component representing the further conversion result to the graphical representation of the conversion result (Colby, Figures 3-4; paragraphs [0023]-[0025]: in analytics mode, the analytics result are automatically displayed next to each area, i.e., each element/hot spot, being measured) (Colby, Figure 9; paragraph [0028]: the system can then show data responsive to a query, such as "given the people who have navigated from screen 902 → screen 904, how many have gone to view the content screen 903"; “funnels” representing the paths that users take over time may also be used as a visual cue) (Mah, Figure 1; Col. 7, lines 11-13: dynamically displaying additional data pertaining to a funnel analysis involving the selected nodes).

Claims 7 and 16
Colby in view of Mah and Shartzer discloses all the elements as stated in Claims 6 and 15 respectively and further discloses wherein the causing the display of the further conversion result comprises appending the graphical representation component representing the further conversion result to a funnel diagram of the first user interface for display on the second user interface (Colby, paragraph [0028]: "funnels" representing the paths that users take over time can be used as a visual cue; the numbers shown on the analytics overlay would be different for the same screen, depending on how the user reached that screen, i.e., the ‘path’ that took them there; therefore, a funnel diagram of the first user interface will be appended with the analytics result for the second user interface) (Mah, Figure 1; Col. 7, lines 11-13: dynamically displaying additional data pertaining to a funnel analysis involving the selected nodes).

Claims 8 and 17
Colby in view of Mah and Shartzer discloses all the elements as stated in Claims 1 and 10 respectively and further discloses wherein: the determining the conversion result comprises determining a conversion result for each of a plurality of interface elements based on accessed data corresponding to the plurality of interface elements (Colby, 210-215 in Figure 2 and 410-415 in Figure 4) (Colby, paragraph [0025]: generating a quantitative measure of user interactions with respect to the corresponding user interface element based on the analytics data fetched from the database); and 
the causing display comprises causing display of the conversion result for each of the plurality of interface elements overlaid over its respective interface element (Colby, 210-215 in Figure 2 and 410-415 in Figure 4) (Colby, paragraph [0025]: overlaying a graphical representation of analytics data, i.e., a visual cue, for each of the user interface elements indicating a quantitative measure of user interactions with respect to the corresponding user interface element on the user interface 201).

Claims 9 and 18
Colby in view of Mah and Shartzer discloses all the elements as stated in Claims 1 and 10 respectively and further discloses causing display of usage details on a usage detail portion of the first user interface, the usage details including a number of times that the each interface element was shown to the one or more users and a number of times that the each interface element was selected by the one or more users (Colby, 210-215 in Figure 2 and 410-415 in Figure 4) (Colby, paragraph [0025]: displaying a graphical representation of analytics data, i.e., a visual cue, for each of the user interface elements indicating a quantitative measure of user interactions with respect to the corresponding user interface element, e.g., an absolute count of the user interactions within a certain time frame) (Colby, paragraph [0028]: an absolute count of the user visits for each screen in Figure 9 can be displayed as a part of funnel diagram).

Claim 21
Colby in view of Mah and Shartzer discloses all the elements as stated in Claim 1 and further discloses wherein the video streaming content comprises over-the-top (OTT) or video-on-demand (VOD) content (Shartzer, paragraph [0038] and [0082]: the choice of content by the user to watch includes media from over the top (OTT) media service provider or VOD offering).

Response to Arguments
Applicant’s arguments filed 03/09/2021 with respect to Claims 1, 10, and 19 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in some of arguments.  Some of arguments are not persuasive.
Applicant argues on Page 13 of the Remarks that 'there is no mention of importing a plurality of user interfaces of a content provider as now recited in claim 1'.
In response, examiner respectfully disagrees.  Colby discloses in paragraphs [0013], [0018]-[0021], [0023], and [0025] with Figures 2-4 that application user interfaces, referred to user interfaces as experienced by a user during a normal operating mode, allow an authorized user (a developer of the subject application or an administrator associated with the subject application) to view analytics data superimposed directly on application user interfaces itself during runtime.  Colby further discloses in Figure 8 and paragraph [0038] that the runtime application generator 820 dynamically builds and executes the virtual applications 828 in response to specific requests received from the client devices 840, wherein the virtual applications 828 are typically constructed in accordance with the tenant-specific metadata 838 in multi-tenant database 830, which describes the particular tables, reports, interfaces and/or other features of the particular application 828; i.e., application user interfaces are retrieved/imported from the tenant-specific metadata 838 in multi-tenant database 830.  Therefore, Colby DOES disclose importing a plurality of user interfaces of a content provider as recited in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175